Citation Nr: 1015980	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to April 
1972.  He died in December [redacted], 2006. The appellant is his 
widow.


This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO). 


FINDING OF FACT

The competent evidence fails to demonstrate that the 
veteran's death was the result of VA surgical treatment, 
hospital care, or medical treatment.


CONCLUSION OF LAW

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is not established. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record. 
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

Here, the statutory duty to notify was satisfied by way of a 
letter sent to the appellant in March 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

VA has a duty to assist the appellant in the development of 
the claim.  The Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained two 
medical opinions specific to this claim.  Neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Dependency and Indemnity Compensation

The appellant claims that the Veteran's death was the direct 
result of negligent treatment received at VA facilities in 
St. Louis and Poplar Bluff, Missouri, in December 2006 when 
the Veteran underwent cataract extraction surgery. The 
Veteran's cataract extraction surgery took place on December 
7, 2006, at the St. Louis (John Cochran) VA Medical Center.  
The Veteran was moved to the Poplar Bluff VA Medical Center 
on same date following surgery.  The appellant claims that 
the Veteran was over sedated and improperly moved from the 
St. Louis VA Hospital to Poplar Bluff VA Medical Center prior 
to stabilizing him, ultimately leading to his death in 
December [redacted], 2006.  According to the death certificate, the 
immediate cause of death was sepsis as a consequence of 
metabolic acidosis.  The appellant is seeking compensation 
pursuant to 38 U.S.C.A. § 1151.

DIC shall be awarded for a qualifying veteran's death if the 
death was not the result of the veteran's willful misconduct 
and the death was caused by hospital care or medical 
treatment furnished by the VA and the proximate cause of the 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2009).  Hospital care, 
medical or surgical treatment, or examination cannot cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Prior to the Veteran's cataract surgery, VA treatment records 
from October 2006 reflect that the Veteran has a history of 
chronic obstructive pulmonary disease (COPD) and abnormal 
liver function tests due to a history of hepatitis, cirrhosis 
of the liver, diabetes mellitus, and anemia.  It was noted 
that the Veteran was not a good candidate for general 
anesthesia and if possible the surgery should be done under 
local anesthesia.  It was recommended that the Veteran 
undergo a stress test, pulmonary function test, and further 
lab work.  In November 2006, the Veteran's stress test was 
normal and no ischemic changes were noticed.  The results of 
the tests and the risks of general anesthesia due to his 
liver disease and COPD were discussed with the Veteran, who 
accepted the risks and expressed that he would like to 
continue with the cataract surgery.  The Veteran was cleared 
for general anesthesia.  See VA treatment records, dated 
October and November 2006. 

According to the record, there are two opinions from VA 
examiners stating that the Veteran's death was not due to 
negligent treatment received him at the St. Louis and Poplar 
Bluff VA Medical Centers.  One opinion was given by a VA 
anesthesiologist and the other from a VA pulmonologist; both 
from the Columbia, Missouri, VA facility.  The Board notes 
that all the medical evidence referenced by the two examiners 
in their opinion has been independently corroborated by the 
Board as reflected the Veteran's VA treatment records.  

The VA anesthesiologist was specifically asked whether the 
Veteran's death was due to negligence on the part of the VA 
whether the Veteran over sedated during the cataract surgery 
which led to his death.  In August 2007, the VA 
anesthesiologist confirmed that there were stated concerns of 
whether the Veteran could lie still and/or cooperate with 
local anesthetic for surgery and, therefore, requested 
general anesthesia.  The Veteran's cardiac and lung function 
were "appropriately evaluated pre-operatively, in view of 
his multiple medical problems" and he was subsequently 
cleared for general anesthesia.  The VA anesthesiologist 
stated that in their "institution the minimal cast majority 
of these cases are performed under local [anesthesia] with IV 
sedation."  In addition, the VA anesthesiologist opined that 
"[p]reoperative anesthetic evaluation and intraoperative 
anesthetic course both appear to be quite routine.  The 
appropriate medications dosages, etc were administered 
intraoperatively."  The re-intubation notes taken at the 
post-anesthesia care unit seemed appropriate.  The VA 
anesthesiologist concluded that "there was no oversedation 
or documented intraoperative anesthetic overdose which led to 
[the Veteran's] death."  She was not able to comment on the 
post-operative/ICU management as it was beyond her scope of 
practice.  However, the VA anesthesiologist notes that the 
Veteran seemed to have been a high risk patient due to his 
multiple medical co-morbidities.  See VA anesthesiologist 
opinion, dated August 2007.

In October 2008, a VA pulmonologist reviewed the record in 
its entirely and opined on whether the death of the Veteran 
was due to the treatment received at St. Louis and Poplar 
Bluff VA Medical Centers.  In addition to the conditions 
listed above, the VA pulmonologist also noted the Veteran had 
gastroesophageal reflux, bilateral interstitial lung disease, 
possible chronic pulmonary fibrosis, thrombocytopenia, and 
histories of chronic cholecystitis, cocaine abuse, and 
urinary tract infections.  See VA pulmonologist opinion, 
dated October 2008.

The VA pulmonologist opined that due to the Veteran's liver 
disease, he "metabolized medication slowly and needed a 
little extra time to clear the sedation to be safely 
extubated.  This occurred later in the same day after his 
operation and he did it easily and without any side 
effects."  The Veteran was extubated appropriately and the 
medical staff "followed usual measures to extubate [the 
Veteran]."  However, after extubation, the Veteran 
"developed cyancosis, some desaturation, and shortness of 
breath.  This may have been due t some upper airway 
instability with subsequent pain medication and sedation 
still onboard."  Id. 

On the question of whether there was a direct relationship 
between oversedation and developing metabolic acidosis, the 
VA pulmonologist opined that there was no "direct 
relationship between the prolonged sedation after surgery and 
developing metabolic acidosis."  The VA pulmonologist noted 
that Veteran had some increased infiltrates, possibly fluid, 
on his x-ray while in the recovery area but he was 
"appropriately treated with broad-spectrum antibiotics, and 
later that day, he was easily extubated and on a fairly low 
amount of oxygen, approximately 2 to 3 liters nasal prongs.  
At that time, he did not have any evidence of significant 
metabolic acidosis.  He was stable.  He was not septic."  
Id.

On whether poor judgment was used when the Veteran was 
allowed to be transferred to Poplar Bluff on December 9, 
2006, the VA pulmonologist stated the record reflects the 
Veteran remained in the ICU until that morning where the 
vital signs were stable, normal blood pressure, and 
intermittently had a low-grade temperature.  However, it was 
noted that the Veteran was confused that day and was mildly 
confused throughout the hospital stay.  The VA pulmonologist 
stated there is nothing in the record that indicated the 
Veteran "was going to deteriorate within 24 hours.  The 
[medical] team had an adequate plan for follow up."  
Furthermore, the Veteran was stable when he arrived at Poplar 
Bluff and physicians at Poplar Bluff "recognized that he 
needed a higher level of monitoring and appropriately 
provided that monitoring."  The Veteran was given IV fluids 
and "[s]ubsequently overnight[,] he deteriorated with 
worsening respiratory failure, and on [December 10, 2006] was 
transferred back to St. Louis VA Hospital for further ICU 
care.  Subsequently the [Veteran] developed further signs and 
symptoms of infection with septic shock like picture, 
worsening respiratory failure with diffuse alveolar 
infiltrates, renal failure, and possible [disseminated 
intravascular coagulation].  He subsequently expired on 
[December [redacted], 2006]."  Id. 

The VA pulmonologist opined that the transfer to Poplar Bluff 
VA medical center "did not result in or otherwise materially 
influence [this] outcome.  If the [Veteran] had remained at 
St. Louis, I believe the events and outcomes would have been 
the same."  Furthermore, the VA pulmonologist stated it is 
possible the Veteran may have had a mild ongoing infection 
even before surgery.  This may have predisposed him to some 
of the events that occurred after his surgery."  The VA 
pulmonologist noted the Veteran was adequately and 
appropriately treated and "[m]ore likely he developed a 
health care associated infection, most likely pneumonia, that 
led to his severe respiratory failure, renal failure, 
multisystem organ failure, and ultimately his death."  Id. 

After careful review of the evidentiary record, the Board 
concludes that there is no evidence showing that the 
proximate cause of the Veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination.   
There is no evidence showing that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  

The Board has considered the appellant's written statements 
and internet articles, submitted in support of the argument 
that the Veteran's death is the result of the negligent 
treatment received at St. Louis and Poplar Bluff VA 
facilities.  However, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The Board is sympathetic to the appellant's assertions that 
the Veteran was over sedated and negligently moved to Poplar 
Bluff VA Medical Center.  However, there is no competent 
medical support the appellant's contentions in the record.  
There is no competent evidence in the record that refutes the 
conclusions drawn by the two VA examiners concluding that the 
Veteran's death was not the result of VA treatment.  The 
opinions were based on a complete review of the file, 
including the Veteran's medical history, clinical notes, 
hospital records, and the death certificate.  The opinions 
thoroughly explained why the Veteran's death was not the 
result of VA treatment.  Since this is a medical opinion on a 
medical question, by a medical professional, it is probative 
and persuasive and it outweighs the assertions and claims of 
the lay appellant.  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not 
warranted. Accordingly, the claim is denied.


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


